DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 8-9 and 15 of U.S. Patent No. 11,189,108 B2 (patent 108). Claims 11-20 are just the system claims version of claims 1-10.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are broader.
4.	The following is a table showing the correspondence between the claims of the present application with the claims of patent 108.
Claims of present application 
1
2
3
4
5
6
7
8
9
Claims of patent 108.
1
1
1
2
3
4
5
6
8


10
11
12
13
14
15
16
17
20
9
1
1
1
1
2
3
8
15



5.	The following is a table showing the correspondence between the limitations of claim 1 of the present application and claim 1 of patent 108.

Claim 1 of present application.
Claim 1 of patent 108.
1. A method comprising: 

1. A computer implemented method for generating a virtual scene of objects, the method comprising the steps of: receiving an image of a scene; determining a 3D coordinate space of the scene; 
identifying one or more objects within a virtual scene; 


identifying one or more objects within the scene, wherein the identifying comprises applying an image segmentation algorithm to image data of the image; 
for each object of the one or more objects, determining a subspace within a 3D coordinate space of the virtual scene used by a body of the object; 

defining empty spaces within the 3D coordinate space; receiving a further object to be placed in one empty space of the empty spaces; 

determine that a body of the further object does not fit within the one 
empty space; 
for each identified object within the scene, determining a subspace within the 3D coordinate space used by a body of the object; 


defining empty spaces within the 3D coordinate space; receiving data pertaining to a further object to be placed in one of the empty spaces; 

determining that a body of said further object does not fit within said one of the empty spaces; 







and when determined that the body does not fit, rearranging at least one object of the one or more objects in the 3D coordinate space by: 
determining a subset of objects from the one or more objects, wherein each object in the subset of objects has a body in the 3D coordinate space being adjacent to said one of the empty spaces; 

rearranging at least one object of the subset of objects in the 3D coordinate space, wherein the rearranging comprises, for each object to be rearranged: 

identifying one or more surfaces or lines in the scene by analysing image data of the image of the scene, and/or by analysing the 3D coordinate space of the image;
identifying at least one of a line or a surface in the virtual scene based on the 3D coordinate space; moving the at least one object along at least one of the line or the surface identified in the 3D coordinate space to increase a size of the one empty space, such that the further object fits in the one empty space;
determining a surface or line among the one or more surfaces or lines; and moving said object to be rearranged along said surface or line in the 3D coordinate space to increase the size of said one of the empty spaces, such that said further object fits in said one of the empty spaces;
and placing the further object in the one empty space.
and placing the further object in said empty space.


Allowable Subject Matter
6.	Claims 1-20 are allowed over cited references.
7.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation and when determined that the body does not fit, rearranging at least one object of the one or more objects in the 3D coordinate space by: identifying at least one of a line or a surface in the virtual scene based on the 3D coordinate space; moving the at least one object along at least one of the line or the surface identified in the 3D coordinate space to increase a size of the one empty space, such that the further object fits in the one empty space which is not disclosed by any of the cited references. 
8.	Claim 11 recites the limitation determine that a body of the further object does not fit within the one empty space; and when determined that the body does not fit, rearrange at least one object of the one or more objects in the 3D coordinate space by the instructions further causing the system to: identify at least one of a line or a surface in the virtual scene based on the 3D coordinate space; move the at least one object along at least one of the line or the surface identified in the 3D coordinate space to increase a size of the one empty space, such that the further object fits in the one empty space which is not disclosed by any of the cited references. 
9.	Claim 20 recites the limitation determine that a body of the further object does not fit within the one empty space; and when determined that the body does not fit, rearrange at least one object of the one or more objects in the 3D coordinate space by the instructions further causing the system to: identify at least one of a line or a surface in the virtual scene based on the 3D coordinate space; move the at least one object along at least one of the line or the surface identified in the 3D coordinate space to increase a size of the one empty space, such that the further object fits in the one empty space which is not disclosed by any of the cited references. 
10.	The closest cited reference is Srivastava et al. (U.S. Patent Application Publication No. 2021/0090302 A1) which discloses allowing a user to rearrange virtual furniture in a computer generate reality scene (see paragraph [0083]).  However, Srivastava fails to disclose having a computer execute instructions for rearranging the furniture in order to fit in another added virtual furniture into the 3D virtual scene.
11.	Another close cited reference is Sadalgi et al. (U.S. Patent Application Publication No. 2020/0320792 A1) which discloses allowing a user to internet with a scene by adding, removing, or changing position/orientation of virtual furniture objects in a virtual 3D scene but also fails to disclose the above cited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK S CHEN/Primary Examiner, Art Unit 2611